              Case 2:18-cr-00092-RAJ Document 133 Filed 10/18/19 Page 1 of 2




 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                    ) No. CR18-092-RAJ
                                                  )
 9                   Plaintiff,                   )
                                                  ) (PROPOSED) ORDER TO MODIFY
10              v.                                ) BOND CONDITIONS
                                                  )
11   BERNARD ROSS HANSEN,                         )
                                                  )
12                   Defendants.                  )
                                                  )
13                                                )

14          The Court, having reviewed the record and files in this case and after

15   consideration of all relevant information and the circumstances of this case hereby

16   grants the motion to modify the Defendant’s bond conditions as follows:

17          DELETE:

18          You shall not have direct contact or indirect contact with any existing and/or future
            witnesses in this case.
19
20          ADD:
21
            You may seek employment in the minting business under the following
22          circumstances: (1) you shall not have direct contact or indirect contact with any
23          identified witnesses in this case, including prior customers and employees of the
            Northwest Territorial Mint, except, you may have contact with past employees if
24          they left employment at the Mint before April 2013 and the past employee has
            not been named as a potential; and (2) you may not seek employment in which
25          you would work with precious metals or handle customer cash.
26

                                                                 FEDERAL PUBLIC DEFENDER
       (PROPOSED) ORDER TO MODIFY                                   1601 Fifth Avenue, Suite 700
       BOND CONDITIONS                                                Seattle, Washington 98101
       (Bernard Hansen.; CR18-092-RAJ) - 1                                       (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 133 Filed 10/18/19 Page 2 of 2




 1
            IT IS SO ORDERED.
 2
            Dated this              day of October, 2019.
 3
 4
 5                                           _________________________________
 6                                           RICHARD A. JONES
                                             UNITED STATES DISTRICT COURT JUDGE
 7
 8
 9   Presented by:

10   s/ Dennis Carroll
     Assistant Federal Public Defender
11
     Attorney for Bernard Ross Hansen
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                             FEDERAL PUBLIC DEFENDER
       (PROPOSED) ORDER TO MODIFY                               1601 Fifth Avenue, Suite 700
       BOND CONDITIONS                                            Seattle, Washington 98101
       (Bernard Hansen.; CR18-092-RAJ) - 2                                   (206) 553-1100
